FILED
                            NOT FOR PUBLICATION                             AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30161

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00191-RSM

  v.
                                                 MEMORANDUM *
JOSEPH LAMAR JOHNSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Joseph Lamar Johnson appeals pro se from the district court’s denial of his

motion to reduce his 30-month sentence pursuant to 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that the district court should have reduced his sentence

under 18 U.S.C. § 3582(c) because his counsel rendered ineffective assistance by

allowing him to be sentenced before the effective date of Amendment 742 of the

United States Sentencing Guidelines, which eliminated the “recency points”

provision of former U.S.S.G. § 4A1.1(e). The record reflects that no recency

points under former section 4A1.1(e) were included in Johnson’s criminal history

calculation. Accordingly, even if a claim of ineffective assistance could support a

reduction in sentence, Johnson has not established that he is entitled to relief under

Strickland v. Washington, 466 U.S. 668 (1984), and the district court did not abuse

its discretion in denying Johnson’s motion. See United States v. Townsend, 98

F.3d 510, 512-13 (9th Cir. 1996) (per curiam).

      AFFIRMED.




                                           2                                    11-30161